Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are  USPGPUB 20140075681, USPN 3221709, Montemayor and USPGPUB 20080178476, Luttgens, which teach various aspects of a pencil sharpener having the features as set forth in the claims and noted in the previous Office action mailed on 8/13/20.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose a pencil holder being disposed with an outer bulge along an outer peripheral surface of the pencil holder, the outer bulge having an arcuate shape, a first end of the outer bulge being disposed with an extension extended outward away from the pencil holder, an upper end surface of the support panel being fixedly connected to the lower end surface of the upper plate, and the second positioning groove being formed by an upper portion of the surface of the support panel that mates with the blade and by an inner side surface of the extension. Specifically, Hammer and all of the other related art lacks bulb portions as claimed in analogous portions of pencil sharpener assemblies, and like apparatuses. Furthermore, none of the additional cited prior art of record has these features alone or in combination with the remaining features of the present invention.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724          
02/19/2021